         Case 1:15-cr-00384-PAE Document 122 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                             15 Cr. 384 (PAE)

 BEKIM FISEKU,                                                              ORDER

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a supplemental memorandum from counsel for defendant Bekim

Fiseku, in support of Fiseku’s motion for compassionate release. Dkt. 121. In light of that early

filing, and its statements concerning the reported increase in COVID-19 cases at FCI Schuylkill,

the Government’s response is due by December 17, 2020.

       SO ORDERED.

                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 10, 2020
       New York, New York
